Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/21 has been entered.
 
	Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al, US 20080007428 and KONISHI, US 20190236343. 
 


    PNG
    media_image1.png
    532
    566
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    477
    559
    media_image2.png
    Greyscale

	In considering claim 1, 
	The examiner evidences Watanabe, US 20080007428;

    PNG
    media_image3.png
    659
    856
    media_image3.png
    Greyscale

	a) the claimed right imager is met by camera 13 (under mirror 16r, Fig 2)
	b) the claimed left imager is met by camera 13 (under mirror 16L, Fig 2)
	c) the claimed left side display is met by left display 15a (Fig 2)
	d) the claimed right side display is met by right display 15b (Fig 2)
	e) the claimed display controller…is met by display unit 17 (Fig 1) which includes a display control unit 35, to control what image to display on each of the respective displays.

    PNG
    media_image4.png
    612
    838
    media_image4.png
    Greyscale

	f) the display controller to switch…is met where based upon a direction indicator (vehicle state sensor), where as shown in Figs 5-7 (paras 65-75), based upon speed, direction and/or blinker operation determines whether to display the narrow (standard) image or wide angle image
	g) the claimed display controller…as noted in para 65-75 and Fig 5-7, the display determination section 34  via display control unit 35 of display unit 17 to switch between the standard image or the wide image on the displays 15a/b. 
	h/i/j) as noted in Figs 6/7 based upon a right or left turn and/or based upon blinker switch being operated determines what image is display, blinker/turning (wide 
	The examiner notes Watanabe discloses mirrors (16l/16r) which includes cameras 13 as shown Fig 2, which are connected to respective displays 15l and 15r, however does not explicitly recite “electronic mirror display”.  The examiner notes applicants own disclosure has not distinguished what is an electronic mirror display, whether it’s a display in or outside the vehicle, only includes an inside or outside or combination of mirror (outside) and display (inside)… Nonetheless the examiner incorporates KONISHI, US 20190236343, which explicitly recites and electronic mirror display (para 33, Fig 3, electronic mirror display 55 (left and right). 
	The motivation to modify Watanabe with KONISHI provides the user/system the ability to use an electronic mirror system which allows the user/system to provide a display either adjacent to the cameras/mirror and/or adjacent to the steering wheel (as taught by Watanabe, where one of ordinary skill in the art before the effective filing date of the claimed invention would render it obvious on where to place the display based upon manufacturer/car design and/or user preference. 

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al, US 20080007428, KONISHI, US 20190236343 and Baur, US 20200094744.
	In considering claim 2, 

	The examiner notes showing a boundary (range) between an regular/standard view image and a wide/peripheral view is conventional in the art. 
	As evidenced by Baur, Fig 8, when a turn signal is activated, the system display the mirrored image and the pillar (blind spot) image in the same image, wherein the circle separates the boundary between images. 
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include/illustrate boundary/marks definining the different images as taught by Baur, ensuring readily identifiable information to the driver/passenger for safe operation. 
	In considering claim 3, 
	Refer to claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see cited references on attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.

800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly 
/BRIAN P YENKE/Primary Examiner, Art Unit 2422